Citation Nr: 1235048	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2009, by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

The claims of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2007 rating decision denied service connection bilateral hearing loss.  The Veteran did not appeal that decision.

2.  The evidence received since the August 2007 rating decision that denied the claim for service connection for hearing loss is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for hearing loss has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 2007 rating decision denied service connection for bilateral hearing loss.  The Veteran did not appeal the August 2007 rating decision.  In addition, no evidence was received within one year of the issuance of the rating decision.  See 38 C.F.R. § 3.156(b) (2011).  The RO declined reopening the Veteran's claim for service connection for hearing loss in an August 2009 rating decision, however, thereafter in an April 2010 statement of the case, the RO reopened and denied the claim on the merits.  Although the RO denied the claim for service connection for bilateral hearing loss, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the August 2007 rating decision became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in March 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court), has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court further interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In other words, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

With respect to the Veteran's application to reopen the claim for service connection for bilateral hearing loss, at the time of the August 2007 rating decision, the evidence consisted of the Veteran's service discharge DD Form 214, which showed that the Veteran's military occupational specialty was a KC -135 tanker pilot.  The service treatment records contained multiple audiogram reports that showed fluctuations in the Veteran's hearing, but ultimately revealed normal hearing.  Service treatment records showed no complaint of, treatment, or diagnosis for hearing loss.  The service treatment records also showed a head injury in 1976 incurred when he crashed the left frontoparietal area of his head into a steel post.  Service treatment records dated December 1979, noted that the Veteran failed to keep an appointment for a physical examination.

Private treatment records in March 1996, noted complaints of prominent hearing loss, especially on the left side, over the previous several months.  The clinician noted a history of significant noise exposure as a pilot.  The Veteran reported a history of high frequency hearing loss, although his most recent test had been performed many years earlier.  The Veteran also complained of buzzing and ringing on the left side.  A March 1996 report noted left conductive hearing loss consistent with ostoclerosis.  The Veteran underwent a left stapedotomy in 1996 with good results.  Private treatment records in 2005 noted hearing loss.  

Finally, the record also contained a VA examination report dated July 2007, wherein the examiner noted the Veteran's reported history of military noise exposure, along with a post-service occupational history of working on explosives research.  The examiner also noted a history of left ear surgery in 1996 as a result of ostosclerosis.  The examiner noted that the in-service audiograms showed normal hearing with no significant change in thresholds.  While the Veteran was treated for an upper respiratory infection with stuffy ear complaints in March 1974, there was no evidence of hearing loss.  The Veteran complained of intermittent tinnitus in the left ear, occurring about once a month for less than 30 minutes.  Following a review of the Veteran's claims file and an examination of the Veteran, the examiner diagnosed hearing loss and tinnitus, and opined that it was less likely than not that hearing loss and tinnitus were related to military duty, however, the examiner added that if an exit physical examination showing credible evidence of hearing loss were found, his opinion may change. 

Also of record were statements from the Veteran who attributed his hearing loss to the performance of his duties as a pilot during active service, to include exposure to aircraft engine noise, and severe ear blocks while flying late in 1974 and in October 1977.  Reportedly, his hearing deteriorated after the first hearing block.  Shortly after service, the Veteran experienced vertigo in 1980.  The Veteran also claimed service connection for hearing loss due to exposure to Agent Orange while flying aircraft during the Vietnam War.  

The claim was denied because the RO determined that the evidence failed to show that bilateral hearing loss was incurred or aggravated during active military service, nor was it manifest to a compensable degree within one year of discharge from active duty.

Evidence added to the record since the time of the last final decision includes private medical opinion reports from K.S., a doctor of audiology, who in December 2009, noted that a review of the Veteran's service records revealed significant noise exposure in service.  Dr. K.S. indicated that the Veteran worked in sales after discharge from service.  He denied occupational or recreational noise exposure.  She noted the Veteran's report of onset of hearing loss and tinnitus during service.  The Veteran described episodes of acute symptoms with subsequent relief during service and post-service discharge.  Dr. K.S. determined that the Veteran's in-service audiograms revealed significant changes in his hearing, particularly when comparing his enlistment audiogram to a 1977 audiogram.  Accordingly, she opined that the Veteran's hearing loss and tinnitus were more likely than not due to service.  Dr. K.S. cited to medical literature in support of her opinion.  

Thereafter in May 2011, Dr. K.S. submitted a report with amendments to the December 2009 medical opinion report, to include a history of in-service noise exposure from KC-135 aircraft engine noise and other jet engines.  Dr. K.C. also noted that the while the Veteran worked in sales post-service discharge, he did occasionally attend demonstrations pertaining to explosion research during which there was limited noise exposure, however, hearing protection was strictly enforced during such demonstrations.  Finally, Dr. K.C. noted the Veteran's reports of exposure to chemicals while flying planes from California to staging areas in support of the Vietnam Conflict. 

This evidence is new.  It was not of record prior to August 2007.  This evidence is material because it raises a reasonable possibility of substantiating the claim.  The evidence does provides a positive nexus opinion that associates the Veteran's hearing loss to service.  Specifically Dr. K.S.'s May 2011 and December 2009 medical opinion reports that contain a diagnosis of bilateral hearing loss caused by exposure to excessive noise from aircraft engines during service, are sufficient to reopen the claim, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and together with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  The Veteran's statements, service records, diagnoses, and medical evidence that etiologically relates hearing loss to service, are presumed credible for the purpose of determining whether the evidence is material.  Thus, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board finds that new and material evidence has been submitted.  The claim of service connection for hearing loss is reopened.  To that extent only, the claim is allowed.


ORDER

The claim of service connection for hearing loss is reopened; to that extent only, the appeal is allowed.


REMAND

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  Although the Board regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development. 

The Veteran asserts that he suffers from tinnitus and hearing loss that was incurred in or are otherwise related to his military service.  Specifically, the Veteran contends that his tinnitus and bilateral hearing loss are the result of noise exposure sustained in service during the performance of his duties as a pilot.  Service personnel records show that the Veteran served as a pilot.  Therefore, the Board finds that the Veteran's statements regarding noise exposure from aircraft are credible, as they are consistent with his service records. 

In support of his claims for service connection for hearing loss and tinnitus the Veteran submitted the medical opinion statements from Dr. K.S., who following a review of the Veteran's service treatment records and an interview of the Veteran, determined that the Veteran's hearing loss and tinnitus were more likely than not due to service.  Dr. K.S. explained that the Veteran's in-service audiograms revealed significant changes in his hearing, particularly when comparing his enlistment audiogram to a 1977 audiogram.  However, Dr. K.S. did not explain her findings in terms of the audiogram testing results which actually appear to reveal improvement in the Veteran's hearing at several auditory thresholds in February 1978 and March 1979, prior to service discharge.  

The Board observes that the Veteran has already been afforded a VA examination and the July 2007 VA examiner opined against a finding of a relationship between the Veteran's tinnitus and hearing loss and active service.  However, the Board finds that the July 2007 VA examiner's opinion is inadequate for rating purposes.  Specifically, the examiner did not account for the Veteran's competent lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion).  The Board notes that the Veteran is competent to report tinnitus because that requires only personal knowledge, not medical expertise because it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Given the contradictory findings and opinions in the record regarding the etiology of the Veteran's hearing loss and tinnitus, the Board finds that the current state of the medical evidence of record is inadequate for purposes of rendering a final determination with respect to the Veteran's claims and a new VA examination is warranted.

Next, the Board notes that a March 2004 letter from the Social Security Administration (SSA) shows that the Veteran is in receipt of disability benefits effective January 2003.  VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such, the AMC should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

Finally, the Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the claims on appeal, to include medical records from K. Sinks, M.D.; J. Harzog, M.D., who provided statements in connection with the earlier claim; the Audiologist who tested the Veteran's hearing in 1996; the physician who assessed his left ear hearing loss in May 2005 (see Veteran's statement dated January 15, 2007); and any other records relevant to hearing loss and tinnitus since discharge from service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claims for service connection, including treatment records from K. Sinks, M.D.; J. Harzog, M.D.; the Audiologist who tested the Veteran's hearing in 1996; the physician who assessed his left ear hearing loss in May 2005; and any other records relevant to hearing loss and tinnitus since discharge from service.

After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file. 

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain from the SSA and associate with the claims file a copy of any decision(s) issued regarding the Veteran's claim for Social Security disability benefits and the records, including medical records, relied upon in that decision. 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed, schedule the Veteran for an audiological examination for the purpose of ascertaining the nature and etiology of any current tinnitus and bilateral hearing loss.  The claims folder should be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed.  Additionally, the examiner should consider the Veteran's reports of onset of symptoms in service and a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Based upon a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any tinnitus and bilateral hearing loss, whether due to noise exposure, otosclerosis or another cause, were incurred in or are otherwise related to any aspect of the Veteran's military service, including confirmed exposure to noise from aircraft in service, ear blocks experienced while flying, a head injury incurred in September 1976, or claimed exposure to herbicides as a result of his duties flying KC-135 tankers, which he asserts had the chemicals on board for delivery to staging areas in Utapao, Thailand and Guam in support of the Vietnam Conflict.

4.  If the examiner finds that it is at least as likely as not that the claimed disabilities are at least as likely as not due to the claimed exposure to herbicides, ask the Veteran for any additional details concerning the approximate dates, location and nature of the alleged exposure.  Then undertake appropriate development action, which may include contacting the Compensation Service to determine if exposure occurred as alleged.  See VBA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.o.   

5.  After ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


